Citation Nr: 9929596	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a cervical spine fusion at C5-6, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 20 percent disability 
rating for postoperative residuals of a cervical spine fusion 
at C5-6.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative residuals 
of a cervical spine fusion at C5-6 are manifested by 
limitation of motion and additional functional impairment due 
to pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for 
postoperative residuals of a cervical spine fusion at C5-6 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected postoperative residuals 
of a cervical spine fusion at C5-6 because the disorder is 
more disabling than contemplated by the current 20 percent 
rating.  He asserts that he experiences substantial pain and 
functional loss as a result of this disorder.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for postoperative residuals 
of a cervical spine fusion at C5-6 in November 1980.  The RO 
initially assigned a 10 percent disability rating under 
Diagnostic Codes (DCs) 5285 and 5290.  In an October 1981 
rating decision the RO increased the disability rating to 20 
percent pursuant to the same DCs.  In a May 1999 rating 
decision the RO granted service connection for cervical spine 
arthritis due to trauma pursuant to DCs 5010 and 5290.  A 
contemporaneous Supplemental Statement of the Case explained 
that the RO considered this newly service-connected disorder 
as a residual of the postoperative cervical spine fusion at 
C5-6 which did not warrant an increase in the previously 
assigned 20 percent disability rating.

Service medical records (SMRs) disclose that in August 1977 
while on liberty from the Coast Guard, the veteran was 
involved in an automobile accident which resulted in a 
fracture of the C-5-6 spine.  In 1977, the veteran underwent 
surgery for cervical spine fusion at C5-6.  Post-surgical 
examination disclosed that the veteran had continued his 
Coast Guard duties for nine months following surgery, that 
his arm strength improved, and that he displayed no 
significant limitation of range of motion or splintering 
secondary to pain.  On examination in February 1979, it was 
noted that the veteran had an 8 inch long posterior vertical 
scar and asymmetric musculature with increased tension on the 
right side.  Although shortly after the surgery, a military 
psychiatrist had opined that the veteran reported pain 
disproportional to the apparent functional loss of his 
cervical spine, at the time of the February 1979 examination, 
it was noted that the veteran had never been shown to have 
any VA ratable psychological disability but that he did have 
significant residual disability from the cervical 
laminectomy, and subsequent muscle spasm and arthritis of the 
neck.  On discharge examination in January 1980, it was noted 
that the veteran had limited extension of the head and neck, 
and rotation to the right which was very slight.  

Following his discharge from service, the veteran often 
sought VA and private medical treatment for his cervical 
pain.  Medical records from January 1981 to August 1998 
document the veteran's continued complaints of cervical pain, 
various treatments and medications intended to alleviate the 
pain and symptomatology associated with his cervical spine 
disability.  Notably, VA X-rays from December 1982 disclosed 
immobilization of spinous processes of the C5-6 vertebral 
bodies by metallic wireloop sutures, narrowing of the C4-5 
and C5-6 disc spaces probably the result of surgical changes 
and well-maintained alignment of the vertebral bodies.  VA 
treatment records from August 1983 include an impression of 
cervical osteoarthritis.  VA X-rays from November 1983 also 
confirm traumatic changes secondary to the veteran's cervical 
surgery including the disc space narrowing and neural 
foramina encroachment at C3-4 bilaterally.  A November 1994 
letter from a private doctor states that the veteran 
experienced increasing pain, limitation of motion and 
possible increased pressure on the spinal cord and cervical 
nerves, all secondary to his cervical surgery.

In January 1995 the veteran underwent a VA examination during 
which he reported recently increasing cervical pain.  The 
veteran also reported having been fired from his last job 
because his cervical pain caused him to take too much sick 
leave.  Objective findings confirmed diffuse cervical spine 
tenderness from the suboccipital region to about C6-7.  Range 
of cervical spinal motion was 50 degrees flexion, 35 degrees 
extension, 30 degrees left lateral flexion, 35 degrees right 
lateral flexion and 70 degrees rotation bilaterally with all 
motion limited by pain.  Neurological examination of the 
upper extremities disclosed +2 bilaterally symmetrical deep 
tendon reflexes, intact sensation bilaterally and 5/5 motor 
function on the right and 4+/5 on the left.  The examining 
physician diagnosed the veteran as having status post 
cervical spine fracture and subsequent spine fusion and neck 
pain with secondary degenerative joint changes and 
inflammation.

In July 1996 the veteran underwent VA hospitalization for 
chronic cervical pain, with migraine headaches and 
depression, which he described as worsening over the previous 
five years.  Although X-rays disclosed a normal cervical 
spine unchanged since a prior X-ray, the examining physician 
confirmed pain upon extension and flexion, limited lateral 
rotation, minimal point tenderness in the C3-4 cervical area 
and changes consistent with the veteran's cervical spine 
surgery.  During the hospitalization, the veteran was seen by 
Physical Therapy, Occupational Therapy and Psychology.  It 
was reported that the Psychology Service felt that the 
veteran needed anger management and coping techniques, and he 
was noted to be depressed.  The Occupational Therapy Service 
examined the veteran and felt that he had poor body posture 
and mechanics, and that the veteran needed back education.  
Physical Therapy apparently concurred in this assessment.  A 
state Vocational Rehabilitation consultation was also 
obtained and it was noted that the veteran would be 
undergoing testing there later.  Notably, on discharge, the 
only activity restrictions were that the veteran was to use 
proper body mechanics and posture while performing activities 
such as bending the knees when lifting heavy objects.  
Follow-up VA outpatient records from July to September 1996 
note the veteran's continued report of cervical pain.

A private physician who examined the veteran in April 1997 as 
part of the veteran's application for Social Security 
Administration disability benefits noted that because the 
veteran demonstrated full cervical range of motion and intact 
strength his residual functional capacity were likely 
reflective of the effects of cervical pain.  Other private 
treatment records from June 1997 measured the veteran's 
cervical spine range of motion at 10 degrees flexion, 20 
degrees extension and 30 degrees right and left rotation with 
tenderness.

The VA physician who examined the veteran in November 1998 
noted limitation of cervical spine range of motion, measured 
at 30 degrees flexion, 20 degrees extension, and 45 degrees 
of right and left rotation, secondary to the veteran's in-
service cervical surgery.  The examiner also observed 
degenerative joint disease of the veteran's cervical spine 
and opined that osteoarthritis was "a certainty" following 
a spinal fusion like the veteran's in-service surgery.  With 
respect to the veteran's employability, the examiner further 
noted that the veteran did have migraines, depression and 
traumatic arthritis of the cervical spine and he noted that 
the veteran had reported that he had been unable to continue 
his job as a quality assurance evaluator due to chronic pain.  
However, the examiner also found that the veteran should be 
able to be employed if he was able to find a job that would 
permit him frequent breaks so that he could change his neck 
position every 15-minutes.

In a December 1998 letter, the Medical Director of 
Rehabilitation Medicine at the VA medical center at which the 
veteran had been treated for cervical spine pain, described 
the veteran's worsening symptomatology secondary to his in-
service cervical surgery.  He stated that the veteran had 
been out of work for two years because of neck pain and that 
recent X-rays disclosed subluxation and associated foraminal 
narrowing of C3-4 which worsened with extension.  The 
physician further opined that the veteran's service-connected 
cervical spine disability had resulted in restriction of 
motion in the fused area and hypermobility above the fusion 
and the veteran had further developed a radiculopathy 
secondary to advanced degeneration also above the fusion.

In his February and July 1996 written statements and July 
1999 Board hearing testimony the veteran described his 
continuing cervical spinal pain and its effect upon his life.  
He stated that he has felt neck pain to a greater or lesser 
degree since his in-service fusion surgery and that neither 
medication nor other forms of treatment had succeeded in 
fully alleviating the pain.  He stated that the pain 
prohibited him from playing sports he used to enjoy and that 
it has cost him two jobs because of extended sick time from 
away from work.

Under 38 C.F.R. § 4.71a, DC 5290, pertaining to limitation of 
motion of the cervical spine, a 30 percent disability rating 
is warranted for severe limitation of motion; a 20 percent 
disability rating is warranted for moderate limitation of 
motion and a 10 percent rating is warranted for slight 
limitation of motion.

Under 38 C.F.R. § 4.71a, DC 5010, pertaining to arthritis due 
to trauma, this disorder must be established by X-ray 
examination and rated as for degenerative arthritis.  Under 
38 C.F.R. § 4.71a, DC 5003, pertaining to degenerative 
arthritis (hypertrophic or osteoarthritis), this disorder 
must be established by X-ray examination and rated under the 
DC appropriate for limitation of motion of the affected 
joints.  If limitation of motion of the affected joints is 
noncompensable, a 10 percent rating is warranted for each 
major joint or group of minor joints to be combined, not 
added under this DC.  Limitation of motion shall be confirmed 
by objective findings including swelling, muscle spasm, 
painful motion and the like.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted for 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  These ratings are not to be combined with 
ratings pertaining to limitation of motion.

Review of the totality of the medical evidence describing the 
veteran's current symptomatology indicates that his cervical 
spine disability meets the criteria for a higher, 30 percent 
schedular rating, under DC 5290.  In the Board's judgment, 
the somewhat inconsistent measurements of the veteran's 
cervical spine range of motion is overall indicative of no 
more than moderate disability and a 20 percent rating under 
this DC.  However, the Board also notes that recent VA 
examinations confirm what arguably could be described as a 
worsening diagnostic picture of residuals of the veteran's 
spinal surgery.  These residuals include cervical 
osteoarthritis, subluxation, foraminal narrowing and 
radiculopathy of the cervical spine.  In addition to the 
foregoing, the Board finds that the record includes 
sufficient objective evidence to conclude that the veteran's 
confirmed cervical pain upon motion is sufficiently 
debilitating to his daily functioning so as to result to 
additional functional impairment beyond that generally shown 
by the objective evidence of record.

Current law provides that a higher schedular rating may be 
applicable upon a showing of functional loss due to pain or 
weakened movement, excess fatigability, incoordination, or 
pain upon movement of the joints when the DC under which the 
veteran is rated does not contemplate these factors.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because this case presents ample evidence 
of additional functional loss due to cervical spine pain, the 
Board finds that the objectively verified symptomatology more 
nearly approximates that of a severe cervical spine 
disability as contemplated by DC 5292.  Consequently, the 
Board concludes that a 30 percent disability evaluation is 
warranted.  See id; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that an evaluation in excess of 30 
percent is not warranted in this case because there is no 
evidence of abnormal spinal mobility requiring a neck brace 
or evidence of demonstrable deformity of vertebral body (DC 
5285), unfavorable ankylosis of the cervical spine (DC 5287) 
or severe intervertebral disc syndrome (DC 5293).  

The Board notes that this decision is based solely upon the 
provisions of the VA rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  Although 
the veteran has clearly asserted that due to the 
unpredictable nature of his neck pain, he is unable to 
maintain consistent gainful employment and he has asserted 
that he lost two jobs because of absenteeism due to neck 
pain, the objective findings demonstrated in much of the 
medical evidence is not indicative of an unusual or 
exceptional disability picture not contemplated by the 
regular schedular standards.  The Board does not find that 
the evidence overall reflects that the cervical spine 
disability alone has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In fact, the 30 percent disability evaluation 
granted pursuant to this decision recognizes that the veteran 
has a substantial cervical spine disability and considers the 
work restrictions occasioned by this disorder as noted in the 
record.  Thus, in the absence of an exceptional or unusual 
disability picture, the Board finds that that remand for 
compliance with the procedures for assignment of an extra-
schedular evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a 30 percent disability rating for 
postoperative residuals of a cervical spine fusion at C5-6 is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

